    Case 2:19-bk-56885          Doc 1114 Filed 03/31/20 Entered 03/31/20 12:34:03                             Desc
                                    Main Document    Page 1 of 8



                         IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE SOUTHERN DISTRICT OF OHIO
                                     WESTERN DIVISION

    _________________________________________
                                          )
 In re:                                   )                              Chapter 11
                                          )
                                       1
 MURRAY ENERGY HOLDINGS, CO., et al.,     )                              Case No. 19-56885 (JEH)
                                          )
                                          )                              Judge John E. Hoffman, Jr.
                                          )
            Debtors.                      )                              (Jointly Administered)
__________________________________________)

  APPLICATION OF THE FEE EXAMINER FOR AUTHORIZATION TO EMPLOY
AND RETAIN BERNSTEIN, SHUR, SAWYER & NELSON, P.A. AS COUNSEL TO THE
                          FEE EXAMINER

TO:     THE HONORABLE JOHN E. HOFFMAN, JR.
        UNITED STATES BANKRUPTCY JUDGE

        Robert J. Keach, Esq., the fee examiner (the “Fee Examiner”) of Murray Energy

Holdings Co. and certain of its affiliates (collectively, the “Debtors”) in the above-referenced

chapter 11 cases, submits this Application (the “Application”) pursuant to the Order Appointing

Fee Examiner and Establishing Related Procedures for the Review of Fee Applications and

Retained Professionals [Docket No. 1065] (the “Fee Examiner Order”) 2 for authorization to
                                                                                        0F0F




employ, Bernstein, Shur, Sawyer & Nelson, P.A. (“BSSN”) as counsel for the Fee Examiner

and respectfully represents:

                                            Preliminary Statement

        1.       The Court appointed the Fee Examiner to review and assess requests for allowance



1
  Due to the large number of Debtors in these chapter 11 cases, a complete list of the Debtors and the last four digits
of their federal tax identification numbers is not provided herein. Such information may be obtained on the website
of the Debtor’s claims and noticing agent at https://cases.primeclerk.com/MurrayEnergy. The location of Debtor
Murray Energy Holdings Co.’s principal place of business and the Debtors’ service address in these chapter 11 cases
is 46226 National Road, St. Clairsville, Ohio 43950.
2
  Capitalized terms not otherwise defined herein shall have the meaning ascribed to them in the Fee Examiner Order.
    Case 2:19-bk-56885        Doc 1114 Filed 03/31/20 Entered 03/31/20 12:34:03                          Desc
                                  Main Document    Page 2 of 8



of fees and expenses by certain professionals in these chapter 11 cases pursuant to the Fee

Examiner Order dated March 17, 2020 [Docket No. 1065]. With this Application, the Fee

Examiner seeks entry of an order, pursuant to the Fee Examiner Order, authorizing the

employment of BSSN to assist the Fee Examiner in his analysis of the fees and expenses of

Retained Professionals, and the preparation and filing of reports regarding same, in these cases.

The scope and estimated range of fees for the services of BSSN are outlined in this Application.

In support of this Application, the Fee Examiner relies on the Declaration of Robert J. Keach in

Support of Order Appointing Robert J. Keach as Fee Examiner [Docket No. 916-1] (the “Keach

Declaration”), a copy of which is attached hereto as Exhibit A.

                                                Background

         2.     On October 29, 2019 (the “Commencement Date”), the Debtors each commenced

with this Court a voluntary case under chapter 11 of title 11, United States Code (the “Bankruptcy

Code”). The Debtors are authorized to operate their business and manage their properties as

debtors in possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee

or examiner has been appointed in these chapter 11 cases.

         3.     On November 7, 2019, the United States Trustee for the Southern District of Ohio

(the “U.S. Trustee”), appointed an official committee of unsecured creditors (the “Committee”)

[Docket No. 168].

         4.     On or about February 11, 2020, the U.S. Trustee informed the Fee Examiner of his

selection, subject to court approval, and from approximately that date to February 25, 2020, when

the form of Fee Examiner Order was filed by agreement of the parties, the U.S. Trustee, the

Committee, and the Debtors negotiated the terms of the Fee Examiner Order.3 The Court entered


3
  The Fee Examiner is not seeking nunc pro tunc approval of BSSN’s retention in light of the U.S. Supreme Court’s
recent ruling in Roman Catholic Archdiocese of San Juan, Puerto Rico v. Acevedo Feliciano, 140 S. Ct. 696, 700-01


                                                       2
 Case 2:19-bk-56885            Doc 1114 Filed 03/31/20 Entered 03/31/20 12:34:03                            Desc
                                   Main Document    Page 3 of 8



the Fee Examiner Order on March 17, 2020 appointing Robert J. Keach as the Fee Examiner

[Docket No. 1065]. The Fee Examiner Order permits the Fee Examiner to retain counsel and other

professionals and consultants to assist him in discharging his responsibilities under the Fee

Examiner Order. See Fee Examiner Order at ¶ 14.

        5.       Information regarding the Debtors’ business, capital structure, and the

circumstances leading to the commencement of these chapter 11 cases is set forth in the

Declaration of Robert D. Moore, President, Chief Executive Officer, and Chief Financial Officer

of Murray Energy Holdings Co., In Support of Chapter 11 Petitions filed on October 29, 2019

[Docket No. 10].

                                                  Jurisdiction

        6.       This Court has subject matter jurisdiction to consider and determine this matter

pursuant to 28 U.S.C. § 1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b). Venue is

proper before this Court pursuant to 28 U.S.C. §§ 1408 and 1409. The Court has constitutional

authority to enter a final order, and, to the extent required, BSSN consents to the entry of a final

order by the Court.

                                         Basis for Relief Requested

        7.       The Fee Examiner has determined that the volume of fee and expense applications

(the “Fee Applications”) expected to be filed by the Retained Professionals warrants assistance

from counsel who can contribute to the Fee Examiner’s analyses of such requests, assist in the

preparation of required reports, and appear before the Court, if necessary, for or with him on all

relevant matters and issues. Accordingly, the Fee Examiner has selected BSSN, the firm with



(2020), but believes that the Court may authorize payment of services performed prior to entry of an order on this
Application pursuant to In re Benitez, No. 8-19-70230-reg (Bankr. E.D.N.Y. March 13, 2020). The Fee Examiner
and BSSN will address this issue in the first application for allowance of compensation and reimbursement of
expenses that will be filed with the Court.


                                                         3
Case 2:19-bk-56885        Doc 1114 Filed 03/31/20 Entered 03/31/20 12:34:03                 Desc
                              Main Document    Page 4 of 8



which he has long been associated, as the best qualified and most cost-effective professional to

support the Fee Examiner in his review of fee and expense requests.

                                     BSSN’s Qualifications

       8.     The Fee Examiner previously served as fee examiner in the In re AMR Corporation

et. al., Chapter 11 Case No. 11-15463 (SHL) (Bankr. S.D.N.Y.), In re Exide Technologies, Chapter

11 Case No. 13-11482 (KJC) (Bankr. D. Del.), In re Mineral Park, Inc. et. al., Chapter 11 Case

No. 14-11996 (KJC), In re Relativity Fashion, LLC, et al., Chapter 11 Case No. 15-11989 (MEW).

BSSN has served as counsel to the Fee Examiner in all such cases. In addition, the Fee Examiner

is currently serving as fee examiner to the Financial Oversight and Management Board for Puerto

Rico with respect to professionals providing Non-Title III services, and BSSN is his counsel (and

assists him with fee and expense review as to those professionals).

       9.     BSSN’s Bankruptcy Reorganization and Insolvency Practice Group (the “Group”)

also represents clients in matters ranging from informal workouts to sophisticated corporate

reorganizations. It has represented clients in cases before the First, Seventh and Eighth Circuit

Courts of Appeal, as well as appeared in bankruptcy courts throughout the United States. The

Group has represented and represents clients in the bankruptcy cases of Lehman Brothers,

Fairpoint Communications, New Century Mortgage, Nortel Networks, Hartmarx, Fraser Papers,

Land America, Verso Corporation, Sports Authority Holdings, Inc., Toys R Us, and Sears, among

many others, as well as represented debtors, creditors’ committees and other parties in chapter 11

cases in New England. Members of the Group have also represented asset purchasers in section

363 sales and plan sales of assets, litigated directors’ and officers’ liability, lender liability,

complex preferential and fraudulent transfers, and other commercial and business tort litigation

matters, in cases throughout the United States. Members of the Group have frequently litigated




                                                4
 Case 2:19-bk-56885           Doc 1114 Filed 03/31/20 Entered 03/31/20 12:34:03               Desc
                                  Main Document    Page 5 of 8



fee matters, both from the standpoint of the applicant and the objecting party. The Group’s

experience makes each member of the Group capable of assisting in the fee review process.

       10.    The Fee Examiner seeks to retain BSSN as his counsel because, among other things,

BSSN has provided and can provide high-quality bankruptcy services to the Fee Examiner in a

timely and cost-effective manner. Additional details regarding BSSN and its qualifications are set

forth in detail in the Keach Declaration.

                                 Services to be Provided by BSSN

       11.    The Fee Examiner has engaged BSSN to provide services, consistent with the Fee

Examiners’ scope of duties set forth in the Fee Examiner Order including:


               a.      Reviewing and assessing all Fee Applications and related invoices for
                       compliance with

                       i.       Bankruptcy Code sections 327, 328, 329, 330, 331and/or 1103
                                as applicable, pursuant to each Retained Professional’s retention
                                order;

                       ii.      the Federal Rules of Bankruptcy Procedure;

                       iii.     the Local Rules of the United States Bankruptcy Court for the
                                Southern District of Ohio (the “Local Rules”);

                       iv.      the Amended Order Implementing Certain Notice and Case
                                Management Procedures [Docket No. 764] (the “Amended Case
                                Management Order”); and

                       v.       the United States Trustee Guidelines for Reviewing
                                Applications for Compensation and Reimbursement of
                                Expenses Filed Under 11 U.S.C. § 330, C.F.R. Part 58,
                                Appendix A, and the Guidelines for Reviewing Applications for
                                Compensation and Reimbursement of Expenses Filed under 11
                                U.S.C. § 330 by Attorneys in Large Chapter 11 Cases Effective
                                as of November 1, 2013, at 28 C.F.R. Part 58, Appendix B
                                (collectively the “Guidelines”).

               b.      Assisting the Fee Examiner in any hearings or other proceedings before the
                       Court to consider the Fee Applications including, without limitation,
                       advocating positions asserted in the reports filed by the Fee Examiner and



                                                  5
Case 2:19-bk-56885         Doc 1114 Filed 03/31/20 Entered 03/31/20 12:34:03               Desc
                               Main Document    Page 6 of 8



                      on behalf of the Fee Examiner;

               c.     Assisting the Fee Examiner with legal issues raised by inquiries to and
                      from the Retained Professionals and any other professional services
                      provider retained by the Fee Examiner;

               d.     Where necessary, attending meetings between the Fee Examiner and the
                      Retained Professionals;

               e.     Assisting the Fee Examiner with the preparation of preliminary and
                      final reports regarding professional fees and expenses;

               f.     Assisting the Fee Examiner in developing protocols and making
                      reports and recommendations; and

               g.     Providing such other services as the Fee Examiner may request.

Other than in connection with legal advice to the Fee Examiner and assisting in his analysis, BSSN

will not duplicate the work performed by the Fee Examiner.

       12.    The employment of BSSN is in the best interest of the Debtors’ estates and of these

cases as a whole because it will aid in the Fee Examiner’s analysis of fees and expenses at the

lowest possible cost, provide another point of contact for the Retained Professionals, and augment

the Fee Examiner’s ability to properly and efficiently analyze fee and expense requests within

appropriate time frames.

       13.    The Fee Examiner believes that BSSN will materially aid in reviewing fee and

expense requests, and that BSSN's bankruptcy experience in this area will enable the Debtors’

estates to achieve substantial benefits by maximizing cost control and efficiency.

                                         Compensation

       14.    The Fee Examiner, subject to the provisions of the Bankruptcy Code, the

Bankruptcy Rules, the Local Rules, and further orders of the Court, proposes to have the Debtors’

estates compensate BSSN at BSSN’s regular hourly rates for legal and non-legal personnel and to

reimburse BSSN for all reasonable and necessary expenses under the standards set forth in 11



                                                6
 Case 2:19-bk-56885        Doc 1114 Filed 03/31/20 Entered 03/31/20 12:34:03                  Desc
                               Main Document    Page 7 of 8



U.S.C. §§ 330 and 331, as well as the Guidelines. BSSN’s hourly rate structure ranges from $440

to $610 for shareholders; $310 to $590 for of counsel; $260 for associates; and from $190 to $230

for paraprofessionals.

       15.    BSSN will apply to the Court for allowance of compensation and reimbursement of

expenses in accordance with the Amended Case Management Order, the Guidelines, sections 330

and 331 of the Bankruptcy Code, the Bankruptcy Rules, the Local Rules, and any further orders

of the Court for all professional services performed and expenses incurred after the

Commencement Date.

       16.    BSSN has not previously received any compensation for services rendered in

connection with the Debtors’ chapter 11 cases.

                                         Other Provisions

       17.    BSSN’s engagement may be terminated by the Fee Examiner at any time without

liability, except that following such termination, BSSN shall remain entitled to any fees accrued

but not yet paid prior to such termination, subject to Court approval of (a) such termination and

(b) any fees accrued and not yet paid under section 330 of the Bankruptcy Code and the Guidelines.

                          BSSN’s Connections with Parties in Interest
                              and Possible Conflicts of Interest

       18.    To the best of the Fee Examiner’s knowledge, information, and belief, other than as

set forth in the Keach Declaration, neither BSSN nor any of its professionals has represented or

has any relationship with: (i) the Debtors; (ii) their creditors or equity security holders; (iii) any

other parties-in-interest in this case; (iv) the respective attorneys and accountants of any of the

foregoing; (v) the Retained Professionals; or (vi) the U.S. Trustee or any person employed in the

Office of the United States Trustee, in any matter relating to these cases.




                                                  7
 Case 2:19-bk-56885        Doc 1114 Filed 03/31/20 Entered 03/31/20 12:34:03                 Desc
                               Main Document    Page 8 of 8



                                   Applicable Legal Authority

       19.    On March 17, 2020, the Court entered the Fee Examiner Order. The Stipulation

approved by the Fee Examiner Order, in relevant part, provides that “The Fee Examiner may retain

attorneys and other professionals or consultants if he deems it necessary to discharge his duties.

The Fee Examiner’s retention of professionals will be subject to Court approval under standards

equivalent to 11 U.S.C. § 327.” Fee Examiner Order, ¶ 14.

       20.    The Fee Examiner has determined that he requires qualified counsel to assist him

and to provide legal counsel in the course of his work. Pursuant to this authority, the Fee Examiner

has selected BSSN. The Fee Examiner understands that the Debtors, Committee, and the U.S.

Trustee consent to the relief sought herein.

                                               Procedure

      21.     No previous application for the relief sought has been made to this or any court.

                                               Conclusion

      WHEREFORE, the Fee Examiner respectfully requests the entry of an order, substantially

in the form annexed hereto, as Exhibit B, granting the relief requested herein and such other and

further relief as the Court may deem just and proper.


Dated: March 31, 2020                           FEE EXAMINER

Portland, Maine                                 /s/ Robert J. Keach, Esq.
                                                Robert J. Keach, Esq. (pro hac vice pending)
                                                BERNSTEIN, SHUR, SAWYER & NELSON, P.A.
                                                100 Middle Street, P.O. Box 9729
                                                Portland, ME 04104-5029
                                                E-mail: rkeach@bernsteinshur.com
                                                Telephone number: (207) 774-1200




                                                7

                                                    8
